Deemer, J.
(concurring specially). 3 I agree with the minority opinion on the question as to the interest of the landlord in a share of the crops grown on the leased premises. I do not think he has such a vested or potential interest in the share to be set apart to him as rent, that he may make a mortgage which will presently carry the undivided one-third of the property growing upon the land. But I 'do think that he has a lien upon the crops which may finally ripen into a title to an aliquot part thereof, and that, when the third is delivered to,-or set apart for the landlord in accordance with the terms of the lease, then his title becomes perfect. Now, it is held in this state that one may make a mortgage of property to be acquired in the future which will be valid, and which I think will take precedence of a garnishment of him who holds the *20property for the mortgagor. In the case of Scharfenburg v. Bishop, 35 Iowa, 60, we said: “By the strict rule of the common law, it is doubtless true that a party could not mortgage property not then in esse, so - as to vest a title in the mortgagee when the property should come in esse. But at civil law we could. * * * Courts of equity, and under practice, courts of law also, will recognize the rights of such mortgagee, and enforce them against all persons having notice of them.” If it does not at the common law amount to a technical legal mortgage, it is at least an equitable mortgage. Of course, it is necessary that such future-acquired property shall be capable of identification. See, also, on this same point Brown v. Allen, 35 Iowa, 306; Fejavary v. Broesch, 52 Iowa, 88 (2 N. W. Rep. 963); Dunham v. Isett, 15 Iowa, 284; Stephens v. Pence, 56 Iowa, 257 (9 N. W. Rep. 215); Phillips v. Both, 58 Iowa, 499 (12 N. W. Rep. 481); Hughes v. Wheeler, 66 Iowa, 641 (24 N. W. Rep. 251). In the case last cited we held that a mortgage drawn with the intention of covering future-acquired property which was in existence, but not the property of the mortgagor, will be valid as to such property when acquired. And we also held that the mortgagee under such a mortgage was entitled to the possession of the property as against a purchaser from the mortgagor. There is no question but that the description of the property in controversy is sufficient to cover the property. Indeed, the property is specifically described as that growing upon certain land during the year 1892. It could scarcely be more definitely described, and it would be difficult to make a description which would more clearly indicate that the mortgagor intended to convey his interest in that crop, no matter when acquired. It follows then, that as soon as the property was set apart by the tenant, the mortgage attached to it, and that the mortgagee *21then had a perfect lien upon, and was entitled to the property, or to its proceeds when sold, under the stiplation in this case.
The garnishing creditor acquired no greater rights against the mortgagee than the mortgagor would have had, had he brought the suit, nor are his rights against the garnishee, the tenant, any different than those held by the garnishee against the mortgagee. In a contest between the garnishee, who was the tenant, and the mortgagee, there ought to be no doubt about the outcome. When the property was set apart by the tenant, who was garnished by a judgment creditor of the landlord, who was the mortgagor, the mortgage immediately fastened itself upon it, and the tenant held it as the property of the landlord, subject to the mortgage made to the interveners, Dickey & Co. The proceedings by garnishment gave the plaintiffs no lien upon the property. They simply succeeded to the rights of the landlord, Dow, against the tenant, in and to the property raised upon the leased premises, and they have no other or greater rights against the interveners, Dickey & Co., than Dow would have had. I desire to say, again, in order that my position may not be misunderstood, that no question as to sufficiency of description, or notice to the creditors in the garnishment, is made. Moreover, no such question could be in the case, because the mortgagor was not in possession when he gave the mortgage. In the case of Jessup v. Bridge, 11 Iowa, 572, we held a mortgage of the future earnings of a railway company, was prior and superior to the rights of judgment creditors of the railroad company, under garnishment proceedings. In view of these well-settled rules, it seems clear to us, that the mortgage of the interveners, is superior to the claim of plaintiffs, in their garnishment proceedings, and that it is not necessary to determine what interest a landlord has in *22growing crops, of which he is to receive a share, as rent, for the use of his lands. There is no occasion to determine whether the intervener’s rights under their mortgage, are equitable or legal, for they pleaded the facts necessary to entitle them to recover, and proved, without objection, all that is required to give them the relief they prayed. An error, as to the choice of forum, will not, under our reformed procedure, defeat them.
4 Another rule tends to support the interveners in their claim. The mortgage under- which they claim contained the usual covenants of warranty, and correctly described the property intended to be conveyed. Now, it seems to be well settled that if a mortgagor who has no title, or whose title fails, afterwards acquires it, it inures to the mortgagee. Jones, Chat. Mortg. section 101. Now, when the property was set apart by the tenant in accordance with the terms of the lease, the title vested in the landlord, and immediately inured to W. C. Dickey & Co., the mortgagees. Under the doctrine announced in the minority opinion, there was nothing the -judgment creditor could get until the property was set aside by the tenant, for the landlord had no interest in it. Neither the mortgagee nor the judgment creditor by virtue of his garnishment had any claim against, right to, or interest in the property until set apart. When set apart, their respective interests in it, if they had any, immediately vested; but, as the mortgage was first in point of time, it should be given priority. This • is the most favorable attitude for the judgment creditors, and it seems to me that it gives them no standing in this controversy. But as it is well settled that a garnishment creates no lien,' and that the mortgage does; even when the property is subsequently acquired, it follows as a necessary conclusion that the mortgagee should be protected. On these grounds I *23vote to affirm, and as the majority reach this conclusion, although by a somewhat different course of reasoning, it follows that the judgment is affirmed.